Citation Nr: 1429163	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-36 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for PTSD more generally to include a diagnosis of major depressive disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that Clemons is applicable here as the records reflect that the Veteran expressed treatment for additional psychiatric disability, to specifically include major depression.

The Veteran presently seeks to reopen a claims of service connection for the bilateral hearing loss and a psychiatric disorder, last denied by the Board in March 2007.  In order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite any findings of the RO.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents therein have been considered by the Board in adjudicating this matter.

The issues of service connection for bilateral hearing loss and a psychiatric disorder, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In March 2007, the Board denied the Veteran's claims of service connection for a bilateral hearing loss disability and PTSD. 

2.  Evidence received since the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral hearing loss disability and PTSD, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2007 Board decision that denied service connection for PTSD and a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2013). 

2.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).

3.  New and material evidence having been received; the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2013). 

The Board is reopening the previously denied claims of service connection for a bilateral hearing loss disability and PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claim.

Reopening Service Connection for a Bilateral Hearing Loss Disability
and a Psychiatric Disorder to include PTSD and Major Depressive Disorder

The Veteran asserts that he currently has a psychiatric disorder, to include PTSD and major depressive disorder, and bilateral hearing loss that are manifested as a result of his period of active service.  Service connection for PTSD was previously denied by the Board in March 2007.  A decision of the Board is final.  38 U.S.C.A. § 7104(b) (West 2002).   If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Veteran filed a claim to reopen the previously denied claims in August 2008.  By rating action dated in October 2008, the RO determined that new and material evidence had not been received to reopen the claims of service connection for PTSD and bilateral hearing loss.  In June 2009, the Veteran submitted correspondence with referred to additional evidence in support of his claims prior to the expiration of the appellate period.  As such, this is construed as a notice of disagreement of the October 2008 decision and is properly the rating decision on appeal before the Board.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In this case, the evidence of record at the time of the March 2007 Board decision included: the Veteran's service treatment records and VA treatment records.  Service connection for PTSD was denied because the evidence of record did not show a confirmed diagnosis of PTSD and the evidence of record was insufficient to establish a confirmed stressor related to active service.  Service connection for bilateral hearing loss was denied because the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385 in either ear.  

Additional evidence received since March 2007 shows that the Veteran continued to receive treatment for symptoms associated with a psychiatric disorder, to include diagnoses of PTSD and major depressive disorder.  The record also includes the receipt of various lay statements expressing that the Veteran has experienced various symptoms associated with a psychiatric disorder ever since returning from service.  

A VA audio examination report dated in December 2011 shows that the Veteran has been diagnosed with sensorineural hearing loss in each ear sufficient to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

A VA mental disorders examination report dated in October 2012 shows that the Veteran was diagnosed with major depressive disorder.  The examiner, however, did not provide an opinion as to the etiology of the diagnosed disability.  An addendum to the October 2012 VA examination report dated in May 2013 shows that the VA examiner opined that the Veteran's major depressive disorder was not etiologically related to his service-connected tinnitus.

During his October 2013 hearing, the Veteran reiterated that he had experienced acoustic trauma working as an engine mechanic during active service without the benefit of hearing protection.  He added that he noticed a decline in hearing acuity shortly after separation from service, noting that he went to a doctor after service, but that the doctor is deceased and records are no longer available.  

With regard to his psychiatric disorder, the Veteran testified that he had been hit with a baseball during service resulting in a loss of consciousness.  He also described that he had witnessed a person get hit by a train while on duty in Germany.  He asserted that he began experiencing related symptoms shortly thereafter, and also began seeing a doctor whose records are no longer available.

In light of this evidence, the Board finds that the Veteran's claims of service 
connection for a psychiatric disorder, to include PTSD and major depressive disorder, and bilateral hearing loss must be reopened.  The additional evidence is 
presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional diagnosis of a bilateral hearing loss disability and major depressive disorder, and the Veteran's lay testimony as to the onset and continuity of symptoms associated with his asserted disabilities, such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD and major depressive disorder is reopened; to this extent only, the appeal is granted.


REMAND

New and material evidence having been received, the claims of service connection for a psychiatric disorder, to include PTSD and major depressive disorder, and bilateral hearing loss are reopened and must be remanded for additional development.

Initially, the Board notes that May 2013 Supplemental Statement of the Case references VA outpatient treatment record dated through May 2013, are available in the Compensation and Pension Records Interchange (CAPRI) housed in Virtual VA.  A review of both the CAPRI records in the Virtual VA paperless claims file shows VA outpatient treatment records dated through April 2014.  This evidence has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence submitted nonetheless triggers VA's duty to assist the Veteran in obtaining additional evidence, a remand is necessary in any case.

With regard to the issue of service connection for bilateral hearing loss, the December 2011 VA examination report confirmed that the Veteran has a current hearing loss disability.  The examiner opined that the hearing loss was not at least as likely as not caused by or the result of an even in service.  The examiner explained that the Veteran's hearing was normal both at entrance and at separation from service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. Such is the case here.  While the Veteran's history was noted in the introduction of the examination report, when providing an opinion, the VA examiner did not address the Veteran's reported in-service acoustic trauma associated with his military occupational specialty as an engine mechanic in providing the negative opinion; rather, the examiner relied upon the absence of any corroborating evidence in the service treatment records.  As such, the opinion is inadequate, and a remand is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

With regard to the issue of service connection for a psychiatric disorder, to include 
PTSD and major depressive disorder, as indicated above, in May 2013, the VA examiner provided a diagnosis of major depressive disorder, but did not opine as to whether such was directly related to active service.  The Veteran continues to assert that he has PTSD and major depressive disorder that are related to his period of active service.  Thus, the Board finds that following receipt of the any additional VA medical records, the Veteran should be provided with a VA examination so as to determine whether the diagnosed PTSD and major depressive disorder are etiologically related to his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an audiologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted. The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.  If a hearing loss is exhibited (or for any hearing loss exhibited during the appeal period), is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to hazardous noise as an engine mechanic.

 In offering this impression, the examiner must 
acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  However, to the extent the Veteran is claiming that hearing loss had its onset in service and continued since then, he is not credible, in light of the normal audiometric testing at service discharge and his denial of hearing loss on the associated Reports of Medical History.  

The examiner must acknowledge the Veteran's contention that, while on active duty, he did not wear any hearing protection while being exposed to loud noises, but that after service, he wore hearing protection when he was around loud noises.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

3.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted psychiatric disorder, to include PTSD and major depressive disorder.  The claims file and a copy of this Remand must be made reviewed by the examiner.  All necessary tests and studies shall be conducted.

For any psychiatric disability identified, the examiner shall opine as to whether it is at least as likely as not that is related to his period of active service.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms.  However, for purposes of the examination, the Veteran's claimed stressors, including, being hit in the head by a baseball and witnessing a person being hit by a train, have not been corroborated and due to their changing nature, are not considered credible by the Board.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions and opinions must be provided. 

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for reply.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


